Order entered August 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00348-CV

                                    JOHN VANN, Appellant

                                                V.

   LEVEL FOUR GROUP, LLC, LEVEL FOUR ADVISORY SERVICES, LLC, AND
                CARR, RIGGS & INGRAM, LLC, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02965-2018

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated July 9, 2019, we

notified Destiny M. Moses, Official Court Reporter for the 416th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days.

To date, Ms. Moses has failed to comply with the Court’s order.

       Accordingly, we ORDER Destiny M. Moses to file, within TWENTY DAYS of the date

of this order, either (1) the reporter’s record; (2) written verification no hearings were recorded;

or (3) written verification that appellant is not entitled to proceed without payment of costs and

has not paid for or made arrangements to pay for the reporter’s record. We notify appellant that

if we receive verification he has not requested the reporter’s record or has been found not
entitled to proceed without payment of costs and has not paid for or made arrangements to pay

for the reporter’s record, we will order the appeal submitted without the reporter’s record. See

Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Andrea Thompson
       Presiding Judge
       416th Judicial District Court

       Destiny M. Moses
       Official Court Reporter
       416th Judicial District Court

       All parties




                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE